DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-2, 5-8, and 11-17 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Amended Independent Claim 1 and similarly recited claim 7 recites the following: “1. (Currently Amended) A method for controlling a movement of a virtual object in Augmented Reality (AR), comprising: 
generating a virtual moving area within a current image capture range of a control device; 
generating a virtual object in the virtual moving area; and 
adjusting a position of a virtual identifier in the virtual moving area according to a real movement of the control device, and guiding the virtual object to virtually move according to the virtual identifier; 
wherein adjusting the position of the virtual identifier according to the real movement and guiding the virtual object to virtually move according to the virtual identifier comprises: 
triggering the virtual identifier through the control device to move to an end point of a trajectory of the real movement according to the trajectory of the real movement; 
determining a moving speed of the virtual object according to a distance between the virtual identifier and the virtual object, the moving speed being proportional to the distance; and 
guiding the virtual object to move to the position of the virtual identifier according to the moving speed.”
Regarding the prior art: 
Applicant’s remarks include persuasive arguments for why the claimed invention is patentable over the prior art (see Remarks, 06/24/2022, pages 1-5).  Upon conducting an updated search, the closest prior art appears to be U.S. Patent Application Publication 2018/0267688 A1 to Zhou et al. and 2013/0162639 A1to Muench et al. Zhou generally discloses an interaction method for controlling a virtual object. The method includes: detecting an operating entity; determining a first parameter of the operating entity; in response to the first parameter satisfying a first condition, performing an operation on the virtual object using the operating entity; and in response to the first parameter satisfying a second condition, performing an operation on the virtual object using a displayed pointer. The displayed pointer is controllable by an action of the operating entity.  Muench generally discloses generating augmented reality with a display of a vehicle is provided. The method comprises recording an image of an environment of the vehicle in the form of image data, determining a virtual space in three dimensions from the image data, and detecting a real object in the image data. The method further comprises determining a first coordinate range of the real object in the three dimensional virtual space, adding a virtual element to the three dimensional virtual space, and controlling the virtual element in the three dimensional virtual space based on a user input. The method further comprises outputting the environment and the controlled virtual element in combined form in an output image, modifying the output image when the first coordinate range of the real object and a second coordinate range of the controlled virtual element form an intersection area, and displaying the output image.

However, Zhou and/or Muench in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-2, 5-8, and 11-17 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715